Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN 202152894) [Peng] in view of Yan et al. (US 8,465,221) [Yan] and further in view of Sekine (WO 2017/002248).
Regarding claim 1, Peng discloses a drain pipe connector, for the fast assembly of refrigerators with the drain pipe connector via a matching hole, the drain pipe connector comprising:
- a main body of tubular structure (1 in Figure 1), wherein the middle part of the main body is provided with a curved corner (2 in Figure 1),
- a fixing seat (the end of the curved corner, a part between 2 and 3 in Figure 1 or Figure 2) in which is formed with a through hole having a central axis,
- a fixing disk (a stop block, 3 in Figure 1 or Figure 2) formed as an end face of the fixing seat, and
- a limiting block (a guiding block, 4 in Figure 1 or Figure 2) provided on a side of the fixing disk, wherein a limiting groove (a groove between 3 and 5 in Figure) is formed between the limiting block (a guiding block, 4 in Figure 1 or Figure 2) and the fixing disk(the stop block, 3 in Figure 1 or Figure 2) and is operably rotating to receive the target mounting surface, and wherein the drain pipe connector comprising a positioning protrusion (a limit stop, 5 in Figure 2) disposed on the fixing disk via the limiting block (the guiding block, 4 in Figure 1 or Figure 2), the positioning protrusion is disposed angularly with the limiting block around the central axis.

    PNG
    media_image1.png
    440
    924
    media_image1.png
    Greyscale

Peng does not positively disclose that the drain pipe connector comprises a positioning protrusion disposed on the fixing disk.
However, Yan discloses that two positioning arms (64 in Figure 3) are formed on the main plate (64 in Figure 3), wherein the positioning arms (64 in Figure 3) are adapted for being received in the positioning holes (122 in Figure 6) of the bracket (12 in Figure 6). Yan discloses that two posts (76 in Figure 2) extend from the main body (72 in Figure 2) towards the main plate (62 in Figure 2), wherein two post correspond to the through holes (67 in Figure 2) of the main plate (62 in Figure 2). Yan also discloses that two positioning arms (64 in Figure 3) are separate parts from the latching member (80 in Figure 2) and two positioning arms are not moving while the latching member is being rotated. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention can learn from Yan’s teachings that a position protrusion can be formed on the plate in various ways and in diverse geometries to satisfy the design requirements, and two positioning arms (64 in Figure 3) can be are separate parts from the latching member (80 in Figure 2) which can be rotatably moving. 


    PNG
    media_image2.png
    663
    833
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    644
    870
    media_image3.png
    Greyscale


Peng does not disclose that the positioning protrusion is disposed to be spaced away from the limiting block so that when the limiting block is in an aligned position relative to the mounting hole, the limiting block enters the mounting hole axially, and the positioning protrusion stays away from mounting hole, the limiting block and the positioning protrusion are located on two opposite sides of the target mounting surface respectively, and when the limiting block moves around the central axis relative to the mounting hole from the aligned position to a staggered position, the positioning protrusion enters and snap fits in the mounting hole to limit further rotation of the duct fixture and limit rotation reversely of the duct fixture.
However, Sekine discloses “a pipe joint configured so that the pipe joint can be handled with increased efficiency during the work of connecting pipe bodies and so that the repair of a constituting part broken during connection or maintenance can be facilitated (Lines 1-3 in Page).” Sekine discloses a pipe joint comprising many parts, which can easily disassembled, for easy connection or maintenance, wherein for example, the inner diameter (d13 in Figure 2) of a collar (13 in Figure 2) is larger than the outer diameter of a collar (12 in Figure 2) which has a second outer diameter forming a groove (12t in Figure 2) on the outer periphery, and wherein the collar (13 in Figure 2) is rotatable in the outer circumferential direction with respect to the first pipe body [Lines 1-3 in Page 3]. Sekine also discloses that a protrusion (14 in Figure 2) and two handles (15 or 33 in Figure 2) can be formed on the collar (13 in Figure 2).

    PNG
    media_image4.png
    484
    992
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng’s drain pipe connector, in particular to modify Peng’s limiting block and fixing disk (a stop block, 3 in Figure 1 or Figure 2) to let Peng’s limiting block (a guiding block, 4 in Figure 1 or Figure 2) be made into two collars, one is Peng’s limiting block A, which is similar to Sekine’s collar (13 in Figure 2) having the same outer diameter as the limiting block (a guiding block, 4 in Figure 1 or Figure 2) with two limit stops (a limit stop, 5 in Figure 2), the other is Peng’s limiting block B, which is similar to Sekine’s collar (12 in Figure 2) which has a slightly smaller outer diameter than the inner diameter of Peng’s limiting block A, and Peng’s limiting block B is fixed on Peng’s fixing disk (the stop block, 3 in Figure 1 or Figure 2), wherein Peng’s limiting block A is rotatably moving on the outer diameter of Peng’s limiting block B according to Sekine’s teachings, and to let Sekine’s protrusion (14 in Figure 2B) be modified, redesigned according to Peng’s limit stop (5 in Figure 2) in terms of projected shape from the frontal view and formed on Peng’s fixing disk (the stop block, 3 in Figure 1 or Figure 2) according to Peng, Yan and Seine’s teachings for the purpose of efficient installation and easy maintenance without replacing the whole part when a part is broken during operation and/or installation as shown in the below Figure.


    PNG
    media_image5.png
    714
    1307
    media_image5.png
    Greyscale


Therefore, after modifying Peng’s drain pipe connector, as shown in the above Figure, the positioning protrusion is disposed angularly with the limiting block around the central axis and is disposed to be spaced away from the limiting block when the limiting block is in an aligned position relative to the matching hole (Peng, 6 in Figure), wherein the limiting block enters the mounting hole axially, the positioning protrusion stays away from mounting hole. Therefore, the limiting block goes through the matching hole to the other side of the target surface and the positioning protrusion is located on the opposite side of the limiting block. The positioning protrusion enters the matching hole to limit further rotation of the pipe connector when the limiting block moves around the central axis relative to the matching hole from the aligned position to a staggered position.
Regarding claim 2, as shown in the below figure, Peng in view of Yan and further in view of Sekine discloses that the height of the limiting block(Y) is less than the height of the guide block(X) [                        
                            Y
                            <
                            H
                            ]
                             
                        
                    and a thickness (H) of the matching hole (Peng, 6 in Figure 3) of the box liner (Peng, 9 in Figure 3) is less than the height of the guide block(X) [                        
                            H
                            <
                            X
                            ]
                             
                        
                    in order for the pipe joint to be engaged with the matching hole (Peng, 6 in Figure 3). Also, the facts in Peng’s teaching are sufficiently similar to those in the current application, the examiner rejects claim 2 according to MPEP MPEP2144.04 (IV)(A).

    PNG
    media_image6.png
    517
    594
    media_image6.png
    Greyscale

Regarding claim 3, Peng discloses that a limiting block (a guiding block, 4 in Figure 1 or Figure 2) along with the limit stop (5 in Figure 2) is provided with a groove, and the limit stop is a convex structure on the stop block (3 in Figure 2, or 3 in the above Figure) [Claim 2].
Regarding claim 4, Peng in view of Yan and further in view of Sekine discloses that a length of the positioning protrusion in the along a rotation direction is consistent with the width of the limiting block along the rotation direction, as shown in the above Figure for the frontal view regarding Peng in view of Yan and further in view of Sekine’s pipe connector. 
Regarding claim 5, Peng in view of Yan and further in view of Sekine discloses a pipe connector, as set forth in claim 1, wherein the fixing disk is provided with two oppositely-arranged positioning protrusions, and a connection line of profiles of the two positioning protrusions is consistent with an outer shape of the limiting block, as shown in the above Figure for the frontal view regarding Peng in view of Yan and further in view of Sekine’s pipe connector. 
Regarding claim 6, Peng in view of Yan and further in view of Sekine discloses a pipe connector, as set forth in claim 1, wherein a connection line between the positioning protrusion and the central axis is perpendicular to the limiting block (a guiding block, 4 in Figure 1 or Figure 2), as shown in the above Figure for the frontal view regarding Peng in view of Yan and further in view of Sekine’s pipe connector.
Regarding claim 9, Peng in view of Yan and further in view of Sekine discloses a pipe connector, as set forth in claim 1. Peng discloses that a water drainage pipe can be connected to the pipe joint, and the pipe joint can be used to connect the end of the water drainage pipe to the matching hole (6 in Figure 3) of the box liner (9 in Figure 3).
 Regarding claim 10, Peng in view of Yan and further in view of Sekine discloses a pipe connector, as set forth in claim 1. Peng discloses that a refrigerator comprises a box liner (9 in Figure 3), wherein the box liner is provided with a matching hole (6 in Figure 3), and a water drainage pipe can be connected to the pipe joint, wherein the pipe joint can be used to connect the end of the water drainage pipe to the matching hole (6 in Figure 3) of the box liner (9 in Figure 3) [Lines 3-4 in paragraph 015 and Lines 1-4 in paragraph 025].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (CN 202152894) [Peng] in view of Yan et al. (US 8,465,221) [Yan] in view of Sekine (WO 2017/002248) and in further view of Tye et al (US 7,537,290) [Tye].
Regarding claim 7, Peng in view of Yan and further in view of Sekine discloses a pipe connector, as set forth in claim 1, wherein the fixing seat comprises a duct wall surrounding to form the through hole. Peng also implicitly discloses that a rib is provided on an outer periphery of the pipe wall (Figure 1).
Peng in view of Yan and further in view of Sekine does not disclose that a plurality of supporting ribs are provided on an outer periphery of the pipe wall.
However, Tye teaches that integral radially outwardly extending beads or ribs (14 and 15 in figure-1) are formed on the exterior wall surface for the purpose of increasing the beam strength to resist bending and flexing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add more ribs to Peng in view of Yan and further in view of Sekine’s pipe connector according to Tye’s teaching for the purpose of further increasing the pipe joint strength to resist bending and flexing.
Regarding claim 8, Peng in view of Yan and further in view of Sekine implicitly discloses that a rib is provided on an outer periphery of the pipe wall (Figure 1).
Peng in view of Yan and further in view of Sekine does not disclose the pipe joint comprising four supporting ribs, wherein the four supporting ribs are evenly distributed along the outer periphery of the pipe wall.
However, Tye teaches that ribs (14 and 15 in figure-1) are formed along the top and bottom diametrical centers of the tubular axle [Lines 13-14 in Column 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add more ribs, for example, three more ribs to Peng in view of Yan and further in view of Sekine’s pipe connector, and then to evenly place those along the outer periphery of the pipe wall according to Tye’s teaching for the purpose of evenly increasing the pipe joint strength, or evenly distributing occurring stress.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763